Case 2:19-cv-00269 Document 31 Filed on 10/15/20 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 16, 2020
                                                               David J. Bradley, Clerk
Case 2:19-cv-00269 Document 31 Filed on 10/15/20 in TXSD Page 2 of 2
